Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: Most pertinent prior art, including U.S. Patent No. 8,833,606 to Graham, U.S. Patent No. 10,596,069 to Goodman et al., and U.S. Patent No. 9,616,454 to Staub et al. disclose a bone cement mixing assembly that comprises a mixer that comprises a stirring rod and a stirring barrel, the stirring rod comprising a holding end, a rod body and a stirring end and the stirring barrel comprising a barrel cover. The mixer includes a first barrel open, a first barrel body, a first barrel bottom and a stirring space. The stirring end is movably passing through the barrel cover, the stirring space is located in the first barrel body, and the first barrel bottom comprises an opening. The mixer includes a syringe barrel comprises a second barrel open, a second barrel body, a second barrel bottom and an injection space located in the second barrel body. When the first barrel open is connected to the second barrel open, the stirring space and the injection space are connected to each other.
The prior art fails to teach or disclose, however, the structural relationship including wherein the barrel cover is detachably sleeved on the first barrel open, the second barrel bottom comprising an injection port and a movable plug cover, the movable plug cover having an outer diameter slightly less than or equal to the inner diameter of the stirring barrel and the inner diameter of the syringe barrel, and the movable plug cover being movably arranged in the stirring space or the injection space, and that the first barrel open is optionally sleeved by the barrel cover or connected to the second barrel open when the barrel cover is sleeved on the first barrel open, the stirring end movably passes through the barrel cover and extends into the stirring space.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner diameter of said stirring barrel and the inner diameter of said syringe barrel" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification and correction of what “inner diameters” are being referred to is required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775